             Case 6:19-cv-01071-AA     Document 78   Filed 11/20/20   Page 1 of 3




: C.-S.-S.-C.-P.-S.-G.-P. FLAG OF THIS DOCUMENT-POSTAL-VESSEL-COURT-VENUE.

                                 UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                       EUGENE DIVISION

In the matter of:                                Case No.: 6:19-cv-01071-AA

: James-Brent: Alvarez.,                         PLAINTIFF’S SECOND MOTION FOR
                an individual,                   EXTENSION OF TIME TO REPLY TO
                                                 DEFENDANT’S RESPONSE TO
        v.                                       PLAINTIFF’S OBJECTIONS AND MOTION
                                                 FOR RECONSIDERATION
Luke Sitts, an individual;
Geri Brooks, an individual;
Scott Geeting, an individual;
Steven Barrett, and individual;
Don Morris, an individual;
Matthew Carmichael, an individual;
Michael H. Schill, an individual,

                Defendants.
          Case 6:19-cv-01071-AA            Document 78          Filed 11/20/20         Page 2 of 3



                                        LR 7-1 CERTIFICATION

        Plaintiff certifies that he conferenced by phone and email with council for Defendant’s on the
matter’s herein and Defendant’s take no position on the matter.

                                                 MOTION

        In accordance with Fed. R. of Civ. P. 6(b), and without waiver of any rights, Plaintiff,
respectfully, moves the Court for an order extending the deadline to file a response to Defendant’s Motion
to Strike Plaintiff’s Objections and Motion for Reconsideration. Specifically, Plaintiff requests an
extension of five (5) days. Current deadline for is November 20, 2020, and proposed deadline is
November 25, 2020.

                                            MEMORANDUM

                This motion is made in good faith and not for the purpose of delay. Plaintiff, lost his
internet connection for a day and has had no phone service since the 18th of November, 2020.
Defendant’s sent Plaintiff a communication November 20, 2020 to conference on November 23, 2020, or
November 24, 2020, about his Motion for Leave to Amend his Objection’s and Motion for
Reconsideration.
                This is a second-request for an Extension of Time to Reply to Defendant’s Motion to
Strike Plaintiff’s Objection’s Motion for Reconsideration. Plaintiff does not anticipate needing further
time than the requested five (5) days. This will allow for the conference between the parties to take place
regarding the Plaintiff’s Motion for Leave to Amend his Objection’s and Motion for Reconsideration,
and, allow plaintiff to consider defendant’s feedback before his files his pleading.

                                              CONCLUSION

                For the reasons stated above, Plaintiff respectfully requests the Court issue an order
extending the deadline to file his reply in the above matter.

                DATED this 20th day of November, 2020.

                                                                   THE PLAINTIFF.

                                                                   s/: James-Brent: Alvarez. UCC 1-308
                                                                   : James-Brent: Alvarez.




Page 1 – Plaintiff’s Motion for Extension of Time to Respond to Defendant’s Response to Plaintiff’s
Objection and Motion for Reconsideration
          Case 6:19-cv-01071-AA            Document 78          Filed 11/20/20     Page 3 of 3



                                      CERTIFICATE OF SERVICE

                I hereby certify that I served the foregoing Plaintiff’s Motion for Extension of Time on:

        Namoi Levelle Haslitt, OSB No. 075857
        naomi.haslitt@millernash.com
        Iván Resendiz Gutierrez, OSB No. 154617
        ivan.resendiz@millernash.com
        MILLER NASH GRAHAM & DUNN LLP
        3400 U.S. Bancorp Tower
        111 S.W. Fifth Tower
        Portland, Oregon 97204
        Telephone: 503.224.5858
        Fax: 503.224.0155

        Attorneys for Defendants
        Luke Sitts, et al.

by the following indicated method of service set forth below:

        Email: as agreed on by all parties involved during the Covid-19 situation, until either party
terminates the agreement.

                DATED this 20th day of November, 2020.

                                                  s/James-Brent: Alvarez UCC 1-308
                                                  James-Brent: Alvarez
                                                  c/o 30924 Kenady Lane
                                                  Cottage Grove, Oregon [97424]




Page 1 – Certificate of Service
